Citation Nr: 0911732	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-27 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for residuals of a lumbar strain.

2.  Entitlement to an increased rating for residuals of a 
right inguinal herniorrhaphy in excess of 10 percent for the 
period prior to October 11, 2007, and in excess of 30 percent 
for the period from October 11, 2007.

3.  Entitlement to a separate compensable rating for right 
inguinal herniorrhaphy scar. 

4.  Entitlement to an increased (compensable) rating for 
plantar fasciitis.  


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to August 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  

In a January 2008 rating decision, the Veteran was awarded an 
increased rating of 30 percent for his residuals of a right 
inguinal herniorrhaphy, effective October 1, 2007.  A veteran 
is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claim for an increased evaluation for residuals of a right 
inguinal herniorrhaphy remains before the Board.


FINDINGS OF FACT

1.  For the entire period of increased rating claim, the 
Veteran's residuals of a lumbar strain have manifested 
limitation of forward flexion to 40 degrees, with no 
ankylosis of the thoracolumbar spine, and no objective 
evidence of neurological impairment or intervertebral disc 
syndrome.

2.  For the increased rating period prior to October 11, 
2007, the Veteran's residuals of right inguinal herniorrhaphy 
manifested inguinal pain with no objective evidence of a 
recurring hernia.

3.  For the increased rating period beginning October 11, 
2007, the Veteran's residuals of a right inguinal 
herniorrhaphy have manifested a small post-operative 
recurrent hernia.

4.  Throughout the increased rating claims period, the 
Veteran's residuals of a right inguinal herniorrhaphy have 
included a superficial tender scar of the right lower 
quadrant.

5.  For the entire period of increased rating claim, the 
Veteran's bilateral plantar fasciitis has manifested mild 
pain, has been treated with shoe inserts, symptoms do not 
more nearly approximate moderate symptoms of pes planus, and 
there is no inward bowing of the Achilles tendons or pain on 
manipulation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a lumbar strain 
have not been met for any period of increased rating claim.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a,  
Diagnostic Codes 5237, 5242, 5243 (2008).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right inguinal herniorrhaphy for the period 
prior to October 11, 2007, and a rating in excess of 30 
percent for the period beginning October 11, 2007, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.114, Diagnostic Code 7338 (2008).

3.  The schedular criteria for a separate rating of 10 
percent for a superficial tender scar of the right lower 
quadrant have been met for any period of increased rating 
claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.118, Diagnostic Code 7804 (2008).

4.  The criteria for a compensable rating for the bilateral 
plantar fasciitis are not met for any period of increased 
rating claim.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.63, 4.71a, Diagnostic Code 5276, 
5284 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Under the 
VCAA, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  For claims pending before VA on or after 
May 30, 2008, 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Adequate VCAA notice in increased rating cases requires: (1) 
that VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)

In a letter issued in October 2006, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for increased 
ratings.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  The 
Veteran was also provided VCAA notice that complies with 
Vazquez-Flores in a May 2008 letter.  The claims were 
readjudicated in the August 2008 SSOC; therefore, any timing 
deficiency has been remedied.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

In this case, VA has obtained records of treatment reported 
by the Veteran, including service treatment records, records 
from various federal agencies, and private medical records.  
Additionally, the Veteran was provided proper VA examinations 
in response to his claims.

In a December 2008 statement, the Veteran requested 
additional VA examinations for the issues on appeal, noting 
that they have resulted pain and deterioration.  The Veteran 
was provided complete and adequate VA examinations of his 
disabilities in July 2008, only five months before his 
December 2008 statement, and the record is negative for 
additional treatment of his disabilities since that time.  A 
Veteran is entitled to a new examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  While the Veteran reported pain and deterioration 
associated with his disabilities, he has not alleged 
worsening since his most recent VA examinations; therefore, 
the Board finds that remanding the case for additional 
examinations is not necessary.  For the reasons set forth 
above, the Board finds that VA has complied with the VCAA's 
notification and assistance requirements.  The appeal is thus 
ready to be considered on the merits.

Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

Increased Rating for Lumbar Strain

Lumbosacral and cervical spine disabilities are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.   
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent evaluation 
is warranted for ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a. 

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  
38 C.F.R. § 4.71a.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Service connection for myofascial syndrome of the paralumbar 
spine was granted in an October 1990 rating decision, with an 
initial noncompensable (0 percent) evaluation assigned, 
effective August 17, 1990.  The current 20 percent rating was 
assigned in a January 2006 rating decision, effective October 
18, 2005.  In August 2006, the Veteran submitted another 
claim for increased rating.  In the December 2006 rating 
decision on appeal, the RO denied an increased rating in 
excess of 20 percent for the service-connected residuals of a 
lumbar strain. 

In response to his claim for an increased rating, the Veteran 
was provided an October 2006 VA examination of his spine.  He 
reported low back pain with stiffness and weakness occurring 
two to three times a week as well as pain radiating to his 
left leg.  The Veteran reported that he was currently a 
student and was not able to work as a corrections officer due 
to his low back and right groin pain.  Upon examination, the 
Veteran had a mild antalgic gait.  Range of motion of the 
lumbar spine with mild to moderate pain was measured with 
forward flexion to 40 degrees, extension to 15 degrees, 
bilateral lateral flexion to 10 degrees, and bilateral 
rotation to 10 degrees.  With repetitive testing there was no 
additional loss of motion due to pain, fatigue, weakness, or 
lack of endurance.  Mild to moderate pain, moderate spasm, 
and moderate tenderness were noted during range of motion 
testing.  The Veteran reported experiencing flare-ups of pain 
two to three times a month resulting in incapacitating 
episodes.  Neurological examination was normal with no motor 
or sensory deficit in the lower extremities.  X-rays showed 
no arthritis and a lumbar strain was diagnosed.  With respect 
to functional impairment, the examiner noted that the Veteran 
had difficulty with prolonged standing and walking as well as 
bending, climbing, and lifting more than 50 pounds (lbs).  

In September 2007, the Veteran established primary care at 
the Philadelphia VA Medical Center (VAMC) and complained of 
ongoing low back pain.  X-rays showed mild narrowing of the 
L5-S1 disc space and arthritis was diagnosed.  The physician 
noted that there was no evidence of radiculopathy or 
peripheral neuropathy.  Physical therapy was recommended.  

The Veteran's most recent VA examination of his lumbar spine 
was provided in July 2008.  He reported moderate to severe 
intermittent low back pain and moderate burning pain to both 
legs with numbness, tingling, weakness, and fatigue.  He also 
stated that he had difficulty with prolonged sitting, 
standing, and walking, and lifting more than 50 lbs.  Range 
of motion measurements showed flexion to 70 degrees, 
extension to 10 degrees, bilateral lateral flexion to 10 
degrees, and bilateral rotation to 10 degrees, all with 
consideration of pain.  With repetitive use there was no 
additional loss of motion due to pain, fatigue, weakness, or 
lack of endurance.  Both sensory and motor functions were 
normal and the Veteran denied experiencing incapacitating 
episodes during a 12 month period.  The diagnosis was 
moderate lumbar strain.  

The Veteran has not been diagnosed with degenerative disc 
disease or intervertebral disc syndrome in his lumbar spine.  
While the Veteran reported experiencing incapacitating 
episodes of lumbar back pain at his October 2006 VA 
examination, he has not alleged, and the record does not 
show, that he has experienced any incapacitating episodes 
requiring bedrest prescribed by a physician; therefore, an 
increased rating under Diagnostic Code 5243 based on 
incapacitating episodes is not warranted.

Furthermore, as noted above, separate evaluations are 
warranted for any period for neurological disabilities 
associated with spinal disabilities; however, the record 
contains no objective medical evidence of radiculopathy from 
the Veteran's lumbar strain.  In particular the Board notes 
that the October 2006 and July 2008 VA examiners found no 
evidence of radiculopathy from the Veteran's low back.  In 
addition, the Veteran's VAMC physician noted in September 
2007 that there was no evidence of radiculopathy or 
peripheral neuropathy following an EMG.  Therefore the 
criteria for evaluating intervertebral neuropathy are not 
applicable to this claim.  

Based on this evidence, the Board finds that an increased 
rating in excess of 20 percent is not warranted for any 
period under criteria pertaining to limitation of motion.  
The evidence shows that the Veteran's range of motion was 
most limited at his October 2006 VA examination, when 
following repetitive motion testing, flexion was limited to 
40 degrees and extension was limited to 15 degrees.  Even 
when all functional limitations are considered, the Veteran's 
low back disability has not for any period manifested 
limitation of motion that more nearly approximates forward 
flexion to 30 degrees or less.  Similarly, the Veteran 
clearly retains useful motion of his spine and there is no 
evidence of ankylosis, including favorable ankylosis, of the 
entire thoracolumbar spine.  38 C.F.R. §§ 4.7, 4.21, 4.40, 
4.45, 4.59.

For these reasons, the Board finds that the criteria for a 
rating in excess of 20 percent for residuals of a lumbar 
strain have not been met for any period of increased rating 
claim.  Because a preponderance of the evidence is against 
the veteran's claim for increased rating in excess of 20 
percent for residuals of lumbar strain, the claim must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Residuals of Right Inguinal 
Herniorrhaphy

Service connection for residuals of a right inguinal 
herniorrhapy was granted in an October 1990 rating decision 
with an initial noncompensable (0 percent) rating assigned, 
effective August 17, 1990.  In a January 2006 rating 
decision, a temporary total rating for surgical treatment 
necessitating convalescence was granted, effective November 
9, 2005 to January 1, 2006, with a 10 percent rating assigned 
thereafter.  
As noted above, the current 30 percent evaluation was granted 
in a January 2008 rating decision, effective October 11, 
2007.  

Under Diagnostic Code 7338, a hernia that has not been 
operated, but is remediable, or a hernia that is small, 
reducible, or without true hernia protrusion is evaluated as 
noncompensably disabling.  An inguinal hernia that is 
postoperative recurrent, readily reducible and well supported 
by a truss or belt is 10 percent disabling.  A small, post-
operative recurrent hernia or an unoperated irremediable 
hernia that is not well supportable by a truss or that is not 
readily reducible warrants a 30 percent schedular rating.  A 
large post-operative, recurrent hernia that is considered 
inoperable, which is not well supported under ordinary 
conditions and is not readily reducible warrants a 60 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7338.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

In response to his claim for an increased rating, the Veteran 
was provided a VA examination of his herniorrhapy residuals 
in October 2006.  Examination of the right inguinal was 
normal with no obvious signs of reoccurrence of the hernia.  
There was no tenderness or swelling.  

In August 2007 the Veteran was admitted to the emergency room 
at the VAMC with complaints of pain in his inguinal area over 
the past two weeks.  He reported puffiness and a vague 
feeling of nausea.  The Veteran was diagnosed with recurrent 
inguinal swelling and pain and instructed to avoid lifting 
more than 15 lbs.  

Two months later, in October 2007, the Veteran was diagnosed 
with a recurrent stable right inguinal hernia by his VAMC 
physician.  The right inguinal region was tender to palpation 
and there was no hernia on the left.  The Veteran deferred 
any surgical treatment.  

The Veteran's most recent VA examination was conducted in 
July 2008.  Physical examination showed a direct golf-ball 
sized right hernia that was painful, tender, and easily 
reducible.  A right lower quadrant scar was noted that was 
slightly depressed, painful, and tender.  The scar was well-
healed with no edema, inflammation, or keloid formation, and 
measured 5 inches (in) by 1/8 in.  There was no limitation of 
motion secondary to the scar.  It was superficial and not 
deep.  The diagnoses were recurrent right inguinal direct 
hernia and a scar.  

For the increased rating period prior to October 11, 2007, 
the Board finds that a rating in excess of 10 percent is not 
warranted for the Veteran's herniorrhapy residuals.  Upon VA 
examination in October 2006 there was no evidence of a 
recurrent hernia, and while the Veteran was seen at the VAMC 
in August 2007 with complaints of inguinal pain, no hernia 
was diagnosed.  As there are no objective findings of a 
hernia, an increased rating is not warranted for the period 
prior to October 11, 2007.

With respect to the increased rating period beginning October 
11, 2007, the Board finds that the Veteran's symptoms are 
contemplated by the currently assigned 30 percent evaluation; 
therefore, a rating in excess of 30 percent for the period 
from October 11, 2007 is not warranted.  The Veteran was 
diagnosed with a recurrent stable right inguinal hernia in 
October 2007 by his VAMC physician and the July 2008 VA 
examiner diagnosed a recurrent right inguinal hernia the size 
of a golf ball that was readily reducible.  There is no 
evidence of a large post-operative hernia, nor is there 
evidence that the Veteran's current hernia is considered 
inoperable.  In fact, the Veteran deferred surgical treatment 
of his hernia in October 2007.  Therefore, an increased 
rating is not warranted for the period beginning October 11, 
2007.

The Board finds that a separate rating is warranted for the 
Veteran's tender surgical scar.  The competent evidence of 
record shows that the Veteran currently has a 5 x 1/8 in scar 
on his right lower quadrant.  Upon VA examination in July 
2008, the scar was noted to be tender.  A 10 percent rating 
is provided for superficial scars that are painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804.  This 
symptomatology is separate and distinct from that contemplate 
under Diagnostic Code 7338.  Cf. 38 C.F.R. § 4.14 (VA policy 
is to avoid rating the same manifestations of service 
connected disabilities under different codes); see Esteban v. 
Brown, 6 Vet App 259 (1994) (VA is permitted to rate totally 
separate manifestations of the same disability under separate 
codes).  For these reasons, the Board finds that a separate 
10 percent rating for the right lower quadrant scar is 
warranted.  

The rating schedule does not provide for an evaluation in 
excess of 10 percent for the scar unless it is deep or causes 
limitation of motion and cover at least 12 square inches.  38 
C.F.R. § 4.118, Diagnostic Code 7801.  There is no allegation 
or evidence that the scar is deep or causes limitation of 
motion.  It therefore does not approximate the criteria for 
an evaluation in excess of 10 percent.

The Board has considered reasonable doubt and all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluations.

Increased Rating for Plantar Fasciitis

Plantar fasciitis, a symptom of pes planus involving pain and 
sometimes swelling of the plantar aspects of the feet is 
included under the criteria for pes planus.  Pes planus, a 
flatfoot deformity, is evaluated using the criteria under 38 
C.F.R. §4.71a, Diagnostic Code 5276.  Mild symptoms that are 
relieved by built-up shoe or arch support warrant a 0 percent 
rating.  Moderate symptoms of bilateral or unilateral pes 
planus characterized by weight-bearing line over or medial to 
the great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, warrant a 10 percent 
rating.  Severe symptoms of bilateral pes planus 
characterized by objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, warrant a 30 percent rating.  
(Severe unilateral pes planus warrants a 20 percent rating.) 

A moderate foot injury warrants a 10 percent evaluation.  A 
moderately severe foot injury warrants a 20 percent 
evaluation, and a severe foot injury warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Service connection for bilateral plantar fasciitis was 
granted in an October 1990 rating decision with an initial 
noncompensable (0 percent) rating assigned, effective August 
17, 1990.  In August 2006, the Veteran submitted a claim for 
increased rating.  

Upon VA examination in October 2006, the Veteran complained 
of intermittent bilateral foot pain occurring twice a week.  
He denied weakness or fatigability.  He wore over-the-counter 
shoe inserts and walked with a mild antalgic gait.  The 
Veteran stated that he was a student and was not working due 
to his low back pain and an inability to stand or walk for 
more than an hour because of his bilateral foot pain.  Upon 
physical examination, range of motion of all toes was normal 
and was not additionally limited with repetitive use.  There 
was no instability, no tenderness, and no instability or 
weakness.  There was no callus formation, no flat feet, and 
no unusual shoe wear pattern.  Alignment of the Achilles 
tendon was midline and there were no hammertoes or bunions.  
X-rays showed degenerative joint disease of the first 
metatarsal phalangeal joints bilaterally.  The examiner 
concluded that the bilateral foot examination was normal and 
despite the Veteran's complaints, there were no physical 
findings to support a diagnosis.  

The Veteran was provided another VA examination in July 2008.  
He described having intermittent bilateral foot pain 
occurring several times a day with standing and walking.  The 
Veteran also complained of accompanying weakness and 
fatigability.  He denied taking medication for his foot 
condition, but reported using shoe inserts.  The Veteran had 
previously worked as a corrections officer and stated that 
his foot pain interfered with prolonged standing and walking 
for more than 45 minutes.  Upon physical examination, range 
of motion of all toes was normal and range of motion was not 
additionally limited with repetitive use.  There was no 
evidence of pain, weakness, or instability of either foot.  
Mild tenderness was observed along the plantar aspect of both 
feet on palpation.  Moderate callus formation was noted along 
the fifth metatarsal area of the plantar aspect of both feet.  
An unusual shoe patter of wear was observed to suggest 
abnormal weight bearing.  The Veteran did not have flat feet 
and the Achilles tendons were mid-line.  The diagnosis was 
bilateral plantar fasciitis with bilateral foot strain mildly 
active at the time of examination.  

Throughout the increased rating claims period, the only 
objective manifestation of the Veteran's bilateral plantar 
fasciitis has been mild tenderness on palpation observed by 
the July 2008 VA examiner.  Examination of the feet was 
normal at the October 2006 VA examination, and the there is 
no other evidence of treatment for plantar fasciitis during 
the appeals period.  

The Veteran has consistently reported that his foot condition 
interferes with prolonged standing and walking and that he 
treats his bilateral foot pain with over-the-counter shoe 
inserts.  Based on this evidence, the Board finds that the 
Veteran's mild symptoms and use of shoe inserts are 
contemplated by the currently assigned noncompensable (0 
percent) rating under Diagnostic Code 5276 for rating plantar 
fasciitis, and that an increased rating is not warranted for 
any period of the claim.  38 C.F.R. § 4.71a.  

For the entire period of increased rating claim, there has 
been no evidence of limitation of motion, instability, inward 
bowing of the tendo Achilles, pain on manipulation of the 
feet, or pes planus.  Moderate callus formation was noted 
upon VA examination in July 2008, but there is no evidence 
that the Veteran's bilateral plantar fasciitis symptoms, 
including pain and weakness, most nearly approximate 
moderate.  In fact, the July 2008 VA examiner specifically 
found that the Veteran's plantar fasciitis was only mildly 
active.  For these reasons, a compensable rating is not 
warranted for any period of the claim.  

The Board has considered reasonable doubt and all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no 
section that provides a basis upon which to assign higher 
disability evaluations.  38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step - a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's lumbar strain, 
residuals of a right inguinal herniorrhaphy, and plantar 
fasciitis are manifested by symptoms such as pain, limitation 
of motion, and a small 


operable hernia.  These manifestations are contemplated in 
the rating criteria.  The rating criteria are therefore 
adequate to evaluate the Veteran's disabilities and referral 
for consideration of extraschedular rating is not warranted.


ORDER

A rating for residuals of a lumbar strain in excess of 20 
percent is denied.

A rating for right inguinal herniorrhaphy in excess of 10 
percent for the period prior to October 11, 2007, and in 
excess of 30 percent thereafter, is denied; a separate 10 
percent rating for a superficial tender scar of the right 
lower quadrant throughout the claims period is granted.

A compensable rating for plantar fasciitis is denied.  


______________________________________________
J. Parker
Acting Veterans Law Judge,  Board of Veterans' Appeals


 Department of Veterans Affairs


